Pee Ctxriam:
Este recurso se estableció contra la senten-cia que declaró a José Antonio Antonetti hijo natural reco-nocido del Dr. Eugenio Fernández García y contra la reso-lución denegatoria de la moción de nuevo juicio. El seña-lamiento de errores va dirigido virtualmente contra la apre-ciación de la prueba y la resolución denegatoria del nuevo jiiicio.
La prueba es contradictoria. La que creyó la corte sostiene su conclusión al efecto de que el demandante se hallaba en la posesión continua del estado de hijo natural del padre demandado. El caso se halla en la línea fronteriza a tal extremo, que una sentencia de la corte inferior en sentido contrario, hubiera sido confirmada por este Tribunal, teniendo en cuenta aquella parte de la Regia 52 de las de Enjuiciamiento Civil que dice así:
“Las conclusiones de hecho basadas en testimonio oral no se deja-rán sin efecto a menos que sean claramente erróneas y se tomará en cuenta la oportunidad de la corte sentenciadora para juzgar de la credibilidad de los testigos.”
 En cuanto a la moción de nuevo juicio basada en el alegado prejuicio del juez sentenciador, luego de examinados los distintos incidentes a que se refiere dicha moción, no encontramos nada que tienda a demostrar pasión, pre-*484juicio o parcialidad por parte del juez sentenciador. Y en cuanto al descubrimiento de nuevas pruebas concierne, bas-tará repetir lo dicho en la resolución denegatoria del nuevo juicio, a saber:
. . no estamos convencidos de que la Sucesión demandada desplegara razonables diligencias con anterioridad al juicio para des-cubrir o hallar las mismas, especialmente si tomamos en considera-ción que entre la primera y segunda vistas celebradas transcurrie-ron seis días, durante los cuales la parte demandada, conocedora de la prueba del demandante y la que a su vez tenía a su disposición personas versadas en la búsqueda en los registros demográficos, pudo descubrir la nueva prueba en que ahora fúnda su alegado derecho.”

Procede, por lo expuesto, confirmar la sentencia apelada.

El Juez Asociado Sr. Marrero se inhibió.